EXHIBIT 10.2

 

LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of this
15th day of December, 2014 (the “Effective Date”) by and among New Energy
Technologies, Inc. a corporation organized under the laws of the State of Nevada
(the “Company”) and the shareholder whose name appears on the signature page
hereto (“Shareholder”). The Company and Shareholder may hereinafter be referred
to as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Shareholder is a member of the Company’s Board of Directors (the
“Board”);

 

WHEREAS, for his service as a member of the Board, Shareholder was issued 10,000
shares of Company common stock, par value $0.001 (the “Shares”); and

 

WHEREAS, as part of the issuance of the Shares by the Board the Shareholder
agreed to enter into this Agreement with Company;

 

NOW, THEREFORE, in reliance on the foregoing recitals and in consideration of
and for the mutual covenants contained herein, the Parties hereto agree as
follows:

 

1. Lock-Up by the Shareholder. The Shareholder hereby agrees that, without prior
written consent of the Company, from the Effective Date until the first
anniversary of the Effective Date (the “Lock-Up Period”) will not make, offer to
make, agree to make, or suffer any Disposition (as defined below) of more than
twenty-five percent (25%) of the Shares or any interest therein. For the
purposes of this Agreement, “Disposition” shall mean any sale, exchange,
assignment, gift, pledge, mortgage, hypothecation, transfer or other disposition
or encumbrance of all or any part of the rights and incidents of ownership of
the Shares, including the right to vote, and the right to possession of the
Shares as collateral for indebtedness, whether such transfer is outright or
conditional, or for or without consideration.

 

2. Restriction On Proxies and Non-Interference. The Shareholder hereby agrees
that, during the Lock-Up Period, Shareholder will not (i) grant any proxies or
powers of attorney that would permit any such proxy or attorney-in-fact to take
any action inconsistent herewith; (ii) deposit the Shares into a voting trust or
enter into a voting agreement with respect to the Shares; or (iii) take any
action that would make any representation or warranty of such Shareholder untrue
or incorrect or would result in a breach by that Shareholder of its obligations
under this Agreement. Shareholder further agrees not to enter into any agreement
or understanding with any other person or entity, the effect of which would be
inconsistent with or violative of any provision contained in this Agreement.

 

3. Representations and Warranties of the Shareholder. Shareholder hereby
represents and warrants to the Company the following:

 

a. Ownership of Shares. Shareholder is the sole record and beneficial owner of
the Shares. Shareholder has sole voting power and sole power to issue
instructions with respect to the matter set forth in this Agreement, sole power
of disposition, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of such Shares, with no limitations,
qualifications or restrictions on such rights, subject to applicable securities
laws and the terms of this Agreement.

 

b. Authorization. Shareholder has the requisite legal capacity and competency,
and the full legal right to execute and deliver this Agreement and perform its
obligations hereunder. This Agreement has been duly and validly executed and
delivered by the Shareholder and constitutes a valid and binding agreement
enforceable against the Shareholder in accordance with its terms except (i) as
may be limited by applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights, and (ii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding
therefore may be brought.

 

 
1


--------------------------------------------------------------------------------




 

c. No Conflicts. Except for filings, authorizations, consents and approvals as
may be required under the Securities Act of 1933, as amended (the “Securities
Act”) and the Exchange Act of 1934, as amended , (i) no filing with, and no
permit, authorization, consent or approval of, any state or federal governmental
authority, or any other person or entity, is necessary for the execution of this
Agreement by Shareholder and the consummation by Shareholder of the transactions
contemplated hereby, and (ii) neither the execution and delivery of this
Agreement by Shareholder, the consummation by Shareholder of the transactions
contemplated hereby, or compliance by Shareholder with any of the provisions
hereof will (A) result in a violation or breach of, or constitute a default (or
give rise to any third party right of termination, cancellation, material
modification or acceleration) under any of the terms, conditions or provisions
of any note, loan agreement, bond, mortgage, indenture, license, contract,
commitment, arrangement, understanding, agreement or other instrument or
obligation of any kind to which Shareholder is a party or by which Shareholder
or any of its properties or assets may be bound, or (B) violate any order, writ,
injunction, decree, judgment, statute, role or regulation applicable to such
Shareholder or any of his properties or assets.

 

d. No Encumbrances. Shareholder owns the Shares free and clear of all liens,
claims, security interests, proxies, voting trusts or agreements, or any other
encumbrances whatsoever, except for (i) any such matters arising hereunder and
(ii) bona fide pledges of such shares as security for obligations owed to the
Company.

 

4. Representations and Warranties of the Company. The Company has full legal
right, power and authority to enter into and perform all of its obligations
under this Agreement. The execution and delivery of this Agreement by the
Company has been authorized by all necessary corporate action on the part of the
Company and will not violate any other agreement to which the Company is a
party. This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding agreement of the Company, enforceable in
accordance with its terms, except as the enforcement thereof may be limited in
bankruptcy, insolvency, reorganization, moratorium or similar laws.

 

5. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the Parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, between the
Parties.

 

6. Certain Events. Shareholder agrees that this Agreement and the obligations
hereunder shall attach to his Company stock and shall be binding upon any other
person or entity to which legal or beneficial ownership of the Shares shall
pass, whether by operation of law or otherwise, including, without limitation,
such Shareholder’s heirs, guardians, administrators or successors.
Notwithstanding any such transfer of the Shares, the transferor shall remain
liable for the performance of all obligations under this Agreement of the
transferor.

 

7. Rights of Assignees; Third Party Beneficiaries. This Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective heirs, executors, administrators, legal representatives,
successors and permitted assigns. Nothing expressed in this Agreement is
intended or shall be construed to give any person or entity other than the
Parties or their respective heirs, executors, administrators, legal
representatives, successors or permitted assigns, any legal or equitable right,
remedy or claim under this Agreement or any provision contained herein.

 

8. Specific Performance. The Parties acknowledge that money damages are an
inadequate remedy for breach of this Agreement because of the difficulty of
ascertaining the amount of damage that will be suffered by the non-breaching
Party in the event this Agreement is breached. Therefore, each Party agrees that
the non-breaching Party may obtain specific performance of this Agreement
without the necessity of establishing irreparable harm or posting any bond, and
will be in addition to any other remedy to which such Party may be entitled at
law or in equity.

 

9. Amendment and Waivers. Any term or provision of this Agreement may be
amended, and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only by a writing signed by the Party to be bound thereby. The waiver by a Party
of any breach hereof for default in the performance hereof shall not be deemed
to constitute a waiver of any other default or any succeeding breach or default.

 

 
2


--------------------------------------------------------------------------------




 

10. Attorneys’ Fees. Should suit be brought to enforce or interpret any part of
this Agreement, the prevailing party shall be entitled to recover, as an element
of the costs of suit and not as damages, reasonable attorneys’ fees to be fixed
by the court (including without limitation, costs, expenses and fees on any
appeal). The prevailing party shall be the party entitled to recover its costs
of suit, regardless of whether such suit proceeds to final judgment. A party not
entitled to recover its costs shall not be entitled to recover attorneys’ fees.
No sum for attorneys’ fees shall be counted in calculating the amount of a
judgment for purposes of determining if a party is entitled to recover costs or
attorneys’ fees.

 

11. Section Headings. Headings contained in this Agreement are inserted only as
a matter of convenience and in no way define, limit, or extend the scope or
intent of this Agreement or any provisions hereof.

 

12. Governing Law and Venue. This Agreement will be governed by and construed
and enforced in accordance with the laws of the State of New York, without
regard to its choice of law principles, applicable to a contract executed and to
be performed in the State of New York. Each Party hereto (i) agrees to submit to
personal jurisdiction and to waive any objection as to venue in the state or
federal courts located in New York county, New York, (ii) agrees that any action
or proceeding shall be brought exclusively in such courts, unless subject matter
jurisdiction or personal jurisdiction cannot be obtained, and (iii) agrees that
service of process on any party in any such action shall be effective if made by
registered or certified mail addressed to such Party at the address specified
herein, or to any other addresses as he, she or it may from time to time specify
to the other Parties in writing for such purpose. The exclusive choice of forum
set forth in this paragraph shall not be deemed to preclude the enforcement of
any judgment obtained in such forum or the taking of any action under this
Agreement to enforce such judgment in any appropriate jurisdiction.

 

13. Independent Counsel and Rules of Construction. The Parties acknowledge and
agree that they have been advised to, and have had the opportunity to, seek
independent counsel and advice with respect to the terms of this Agreement. As
such, this Agreement has been negotiated at arm’s length between persons
sophisticated and knowledgeable in these types of matters. Additionally, any
normal rules of construction that would require a court to resolve matters of
ambiguities against the drafting party are hereby waived and shall not apply in
interpreting this Agreement.

 

14. Notices. All notices, requests and other communications to any party
hereunder shall be sent to the address or email address set forth on the
signature page hereto.

 

15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original as against any party whose signature appears
thereon and all of which together shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 
3


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Parties have entered into this Lock-Up Agreement as of
the date first written above.

 

 

Company           New Energy Technologies, Inc.   Address:                 10632
Patuxent Parkway            Suite 406       Columbia, MD 21044        
JConklin@newenergytechnologies.com

 

By:   Name: John Conklin   Title: President and Chief Executive Officer    
Shareholder   By: Name:

 

 

4

--------------------------------------------------------------------------------